DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 10, Line 311:  There are two verbs “is are” in this line.
Page 25, Line 777:  There are two articles “the a” in this line.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al [US 2015/0097794] (supplied by applicant) in view of Nelson et al [US 2015/0307022] (supplied by applicant) and Seagraves [U.S. 9,188,223] (supplied by applicant).
For claim 1, the haptic communication system (Abstract: haptic switch panel) taught by Lisseman includes the following claimed subject matter, as noted, 1) the claimed actuator is met by the feedback actuator (No. 522) having an output surface (touch plate No. 524), the output surface being coupled to a steering assembly of a vehicle (Fig. 4), and 2) the claimed processor is met by the CPU (Paragraph 46) in electrical communication with the actuator and a memory (Paragraph 47, RAM and ROM), wherein the actuator is a speaker (Paragraph 8: the actuator may be an acoustic actuator), the speaker propagating an audible pressure wave in response output signals.  However, there is no mention of a vehicle communication system that is separate from the haptic communication system wherein the memory stores instructions to receive a message from said vehicle communication system, identify a vibrational output signal, and communicate the output signal to the actuator to propagate an inaudible pressure wave to cause tactilely-perceptible vibration of the steering assembly.
Separate vehicle communication systems have been used in haptic communications for some time, and at least at the time the invention was made.  The haptic steering wheel taught by Nelson detects the location of an operator’s hand on a vehicle steering wheel and actuates one or more haptic devices to provide a message to the operator.  As seen in Figure 1, a separate computing device (No. 105) is used in conjunction with a message module (No. 106) that comprises instructions stored in a memory (Paragraph 7) of the computer that determines, based on data (No. 115) that a message should be provided via the steering wheel to actuate one or more of said haptic devices.  As read on the specification (Paragraph 21), the computer (No. 105) may instruct a steering wheel controller (No. 102) to actuate one or more haptic devices (No. 108) in a manner appropriate for an alert or message being provided.  For example, the frequency and strength of vibrations or the number of devices may be determined according to a nature or urgency of a message, i.e. weak vibrations for a low priority message and stronger vibrations for higher priority messages.  Also, the haptic device (No. 108) of Nelson may be a coil or speaker mechanism (Paragraph 13).
The obvious advantage of the Nelson reference is that it provides an enhancement to plain vibrational or haptic notification devices.  A more precise method of conveying information would assist a driver as to the urgency of the message or situation confronting the driver.  Since Lisseman is in the same field of endeavor as the Nelson reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a separate vehicle communication system to communicate specific messages to the haptic output for the purpose of refining the information conveyed to the driver in order to send more precise information regarding the current vehicle situation.
Another claimed element not found in either reference above is communicating the audio output signal or vibrational output signal in a sequence.
Sequential activation is not new in haptic indicators.  The haptic feedback indicator taught by Seagraves teaches the feedback device as part of a steering wheel (Fig. 2).  The feedback device may include a sequential motor array (No. 36) that is a series of vibration motors that activate in a sequential pattern.  This pattern (Col. 3, Lns. 13-18) may include an overlapping sequence where the motors are activated with an interval delay that may range between 30ms and 300ms.  As the Seagraves reference is plain evidence that sequential activation of output signals has been used in haptic feedback, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sequential activation in the combination of references above for the purpose of using a well-known and common activation method.
For claim 3, Figures 4 and 5 of Lisseman depict the output actuator underneath a switch assembly adjacent a spoke portion of the steering wheel.
For claim 17, Figures 5 and 6 of Lisseman depict an actuator assembly (No. 520) comprising a housing (No. 521, 525) and an actuator (No. 522) that is designed to be beneath the steering wheel cover.  An air gap must be included in the design in order for the switching device to remain operational and have the correct clearance for activation.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al in view of Nelson.
For claim 18, the haptic communication system (Abstract: haptic switch panel) taught by Lisseman includes the following claimed subject matter, as noted, 1) the claimed acoustic actuator is met by the feedback actuator (No. 522) that may be an acoustic actuator (Paragraph 8) and 2) the claimed processor is met by the CPU (Paragraph 46) in electrical communication with the actuator and a memory (Paragraph 47:  RAM and ROM).  However, there is no mention of a vehicle communication system that is separate from the haptic communication system wherein the memory stores instructions to receive a message from the vehicle communication system, identify a vibrational output signal, and communicate the output signal to the actuator to propagate an audible pressure wave.  Also, there is no mention of a coneless voice coil coupled to the steering assembly between a spoke portion of a frame and an outer trim of the steering assembly.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.  The haptic device (No. 108) of Nelson can include a coil or speaker mechanism (Paragraph 13).  Also, the haptic switch panel found in Lisseman includes a touch plate that is substantially flush with the surface of the steering wheel (Paragraph 9).  Furthermore, the actuator (No. 522) is affixed to the underside of a touch plate (Paragraph 41, No. 524) located in the steering wheel assembly.
For claim 20, Paragraph 14 of Nelson states that collected data (No. 115) could indicate that a vehicle (No. 101) was exceeding a posted speed limit by a predetermined amount, wherein the module (No. 106) could determine to provide haptic output, e.g. a short vibration or vibrations to warn a vehicle driver that a vehicle speed is too high.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lisseman et al in view of Nelson as applied to claim 18 above, and further in view of Lisseman et al [US 2016/0185354] (supplied by applicant).
For claim 39, the combination of references above do not mention coupling the coil to an inner surface of a cover of an air bag module coupled to a hub portion of a frame of the steering assembly.
The Lisseman ‘354 reference teaches an occupant monitoring system (OMS) that determines an occupant state and provides feedback based on the determined occupant state.  In one embodiment, the OMS (No. 100) may be coupled to a central portion (Fig. 1B, No. 112) of a steering wheel assembly that may contain an air bag (Paragraph 46).  Furthermore, the Lisseman ‘354 reference details how the OMS provides tactile feedback to the driver (Paragraph 88) to warn the driver such as a vibratory exciter disposed within the hub of the steering wheel.
The obvious advantage of locating the haptic feedback in the center or hub portion of the steering wheel is that the monitoring system is not obscured by a driver’s hands.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coil of Nelson in the central hub of the steering wheel for the purpose of using a well-known and useful output location.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 11, 17, 18, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,780,896. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is merely claim 1 of the parent reference with the subject matter of claims 3 and 4 incorporated therein.  Claim 11 is merely the last two conditions seen in claim 1 of the parent reference.  Instant claim 18 is merely claims 7 and 9 of the ‘896 reference.  Instant claim 45 is merely claim 12 of the ‘896 reference with subject matter of claim 4 added.

Aside from the rejections above, the claims do include allowable subject matter.

Claims 11, 13, 15, 16, 22, 23, 28, 40, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 45 and 60-63 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Each objected dependent claim as well as allowed independent claim 45 (upon treatment of the double patenting rejection above) present very specific configurations and conditions not found in any obvious combination of the prior art.  For example, dependent claim 11 details how a second actuator communicates a second inaudible pressure wave from a respective output surface of the second actuator against a different surface of the seat or steering assembly causing additional tactilely-perceptible vibration.  Dependent claims 40 and 41 both recite receiving an input such as a vehicle speed or warning message and identifying a pressure wave offset associated with the input to modify an audio output signal based on the identified pressure wave offset to change a characteristic of the audible pressure wave.  And independent claim 45 includes subject matter pertaining to the actuator from which pressure waves are propagated along an axis of propagation in conjunction with the output signal causing the actuator to propagate a first inaudible pressure wave having a frequency within a switch feedback frequency range below a resonant frequency of the steering assembly wherein the vibration caused by the pressure wave is isolated to the switch assembly.  This subject matter is considered unobvious when compared to the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
4/16/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687